Citation Nr: 1434149	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-34 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for basal cell carcinoma.  

2. Entitlement to service connection for recurrent cellulitis and lymphedema of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at Law


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from March 1967 to December 1970, with additional service in the Marine Corps Reserves.  His awards include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in San Diego, California, on brokerage for the RO in Los Angeles, California, which retains original jurisdiction.   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDINGS OF FACT

1. The Veteran's basal cell carcinoma was not incurred in service, and did not manifest within one year of his separation from service.  

2. The Veteran's recurrent cellulitis and lymphedema is not related to any incident of active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for basal cell carcinoma have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

2. The criteria for service connection for recurrent cellulitis and lymphedema have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's service connection claims for basal cell carcinoma and recurrent cellulitis and lymphedema.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  An August 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in January 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the above claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board concludes an examination is not needed in this case because the only evidence indicating either of the Veteran's current disabilities is related to service is his own lay statements.  Either competent lay or medical evidence is required to establish "an indication" that a current disability is related to the in-service event on which the Veteran relies as the cause of the current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As discussed below, the Veteran offers only his own conclusory opinions regarding causation.  The etiology of basal cell carcinoma, cellulitis, and lymphedema is outside the realm of common lay knowledge.  The Veteran has not provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional.  This is insufficient to satisfy the criteria of 38 U.S.C.A. 5103A(d)(2).  See id.  As there is no competent evidence of record demonstrating an indication that either current disability may be related to the Veteran's active service, an examination is not warranted.  See McLendon, 20 Vet. App. at 81-82.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and has a chronic disease such as basal cell carcinoma (a malignant tumor), which becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such chronic disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Basal cell carcinoma, as a malignant tumor, is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is only applicable as an avenue for service connection for the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's military personnel records reflect the Veteran's combat service in the Republic of Vietnam.  As the Veteran had combat service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of such if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  




A. Basal Cell Carcinoma

The Veteran asserts entitlement to service connection for basal cell carcinoma because he believes this cancerous condition may be related to his active service.  For the reasons that follow, the Board finds service connection is not warranted.  

The medical evidence of record shows the Veteran had a basal cell carcinoma removed from his right ear in 2006.  The medical evidence further reflects that the Veteran has had subsequent skin lesions which have been suspicious for basal cell carcinoma, and that he is regularly monitored for recurrence of this condition.  As this condition is a recurrent one and the Veteran clearly undergoes regular treatment to monitor the condition, the Board finds the Veteran has a current disability of basal cell carcinoma.  

There is no indication in the Veteran's service treatment records of complaints, symptoms, diagnoses or treatment related to basal cell carcinoma or any type of cancer.  The Veteran has never asserted that he was diagnosed with basal cell carcinoma during service.  The only indications of skin problems in the Veteran's service treatment records are notations of mild back acne and related scarring on multiple examination reports, as well as a December 1970 notation of two warts.  

As noted above, basal cell carcinoma is included in the list of chronic diseases for which a presumption of service connection may apply.  There is no indication in the evidence of record that the Veteran's basal cell carcinoma manifested during service.  There is also no indication that this condition manifested within a year of the Veteran's separation from active service.  

The Veteran's service treatment records contain both his active service and later Reserves service records, which continue through 1980.  These records do not contain any indication of complaints, symptoms, treatment or diagnoses related to basal cell carcinoma within one year of the Veteran's December 1970 separation from active service.  The Veteran has never asserted that his basal cell carcinoma manifested within one year of his separation, and there is no other evidence of record indicating that basal cell carcinoma manifested during that time.  There is also no evidence of record showing continuous basal cell carcinoma symptoms from the time of the Veteran's separation from service to the present.  The Veteran has never reported such continuous symptoms, and the medical evidence of record shows the initial diagnosis of basal cell carcinoma was made in 2005.  

The Board finds the Veteran's basal cell carcinoma did not manifest during active service or within one year of separation, and there is no showing of continuous basal cell carcinoma symptoms.  Therefore, the presumption of service connection for chronic diseases is not for application.  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, supra.  

Although service connection is not warranted on a presumptive basis, the Veteran's service connection claim for basal cell carcinoma must also be analyzed on a direct basis.  

There is no evidence of record indicating a relationship between the Veteran's current basal cell carcinoma and his active service.  As noted above, there is no indication in the Veteran's service treatment records that his basal cell carcinoma manifested during service, and the Veteran has never reported that the condition began during service.  In fact, in his August 2007 statement, the Veteran reported there was no direct evidence of service connection for basal cell carcinoma.  Rather, he explained, he had submitted the claim based on the identification of other cancerous conditions in a benefits booklet he received.  The medical evidence of record shows basal cell carcinoma was first diagnosed in 2005, 35 years after the Veteran's separation from active service, and does not contain any indication of a relationship between the carcinoma and the Veteran's military service.  

As there is no indication of a relationship between the Veteran's current basal cell carcinoma and his active service, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for basal cell carcinoma on both a presumptive and a direct basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

B. Cellulitis and Lymphedema

The Veteran asserts he is entitled to service connection for his recurrent cellulitis and accompanying lymphedema of the left leg because he believes an in-service foot injury led to the bacterial infection.  For the reasons that follow, the Board finds service connection is not warranted.  

The medical evidence of record shows the Veteran has suffered several episodes of cellulitis and accompanying lymphedema in his left leg since a 1987 or 1988 surgery in which a lymph node was removed in the inguinal area of the left leg.  As this condition is recurrent and the medical evidence reflects regular monitoring and treatment for left leg cellulitis, the Board finds the Veteran has a current disability.  

The Veteran's service treatment records do not show any complaints, symptoms, diagnoses or treatment related to cellulitis, lymphedema, or any bacterial infection or left leg problem.  In his August 2007 statement, the Veteran reported that he suffered from "immersion foot" during his tour in Vietnam in 1969.  He stated that he was treated in the field by a Navy hospital corpsman with a topical ointment and oral antibiotic, and that the "immersion foot" condition recurred at extended intervals from 1969 to approximately 1987.  

The Veteran's service treatment records are silent for "immersion foot" or any other foot problems.  However, as noted above, the Veteran may be entitled to a presumption of in-service incurrence if he presents satisfactory lay evidence that is consistent with the circumstances and conditions of his combat service.  Here, the conditions of his combat service in Vietnam are consistent with the lay evidence he has presented regarding "immersion foot."  Accordingly, although it is not shown in the Veteran's service treatment records, the Board will presume the Veteran suffered from "immersion foot" during his combat service in Vietnam in 1969.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In his August 2007 statement, the Veteran asserted that the "immersion foot" that occurred during his tour of duty in Vietnam is presumed to be the source of his initial bacterial infection in the left leg.  The Veteran reported that the "immersion foot" constituted the only injury to his left leg which could have allowed for bacterial entry.  The Veteran then stated that his cellulitis first occurred after a 1987 or 1988 surgery to remove a lymph node in his upper left thigh, which had developed a tumor.  He reported the first occurrence of cellulitis two to three months following his surgery, and stated that because the lymph capillaries in his left leg did not reopen after the surgery, he began to suffer recurrent lymphedema.  

The medical evidence of record reflects that the Veteran has suffered from recurrent cellulitis and lymphedema, as well as a possible bout of lymphangitis, since his 1987 or 1988 surgery to remove a left inguinal lymph node.  August 1999 prison medical records note the Veteran's recurrent cellulitis was secondary to the removal of the left inguinal lymph node approximately ten years earlier.  January 2007 prison medical records note the Veteran's report of ongoing cellulitis symptoms since his surgery in the 1980s.  There is no medical evidence of record indicating a relationship between "immersion foot," or any other in-service condition, and the recurrent cellulitis which began following the surgery.    

The Veteran is competent to give evidence about his symptoms and his experiences in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to render an opinion as to the cause or etiology of any current disability because as a layperson, he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74   (1997).  The Board acknowledges the Veteran's belief that his in-service "immersion foot" led to his bacterial infection of the left leg.  However, the Veteran is not competent to opine on a complex medical issue such as the etiology of his recurrent cellulitis and lymphedema.  

The Veteran himself has consistently reported that the cellulitis and lymphedema began following the surgery to remove a left inguinal lymph node in 1987 or 1988, many years after his 1970 separation from active service.  The medical evidence of record indicates that the cellulitis and lymphedema are secondary to this surgery, and there is no evidence of record showing occurrence of cellulitis or lymphedema prior to the surgery.  There is no competent medical evidence indicating a relationship between the Veteran's in-service "immersion foot" or any other in-service condition and his later bacterial infection of the left leg.  Accordingly, the Board finds the competent and credible evidence of record does not show a nexus between the Veteran's service and his recurrent cellulitis and lymphedema of the left leg.  

The Board finds that the preponderance of the evidence is against the Veteran's service connection claim for recurrent cellulitis and lymphedema of the left lower extremity.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for basal cell carcinoma is denied.  

Entitlement to service connection for recurrent cellulitis and lymphedema of the left lower extremity is denied.  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


